Citation Nr: 0905165	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-06 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU) for the period prior to July 31, 1991.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDING OF FACT

The Board denied the veteran's claim for a TDIU for the 
period prior to July 31, 1991 in a decision dated in 
September 1996.


CONCLUSION OF LAW

1.  The Board's September 1996 decision is final.  38 
U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1991).  

2.  The veteran has not presented a proper claim over which 
the Board has jurisdiction.  38 U.S.C.A. §§ 7103, 7104, 
7105(c) (West 2001); 38 C.F.R. § 20.1100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

Prior to adjudicating a claim, VA is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  The VCAA includes a duty to 
assist the veteran in obtaining evidence in support of the 
claim.  Id.  

For reasons explained more fully below outcome of this case 
depends upon interpretation of statutes and case law and not 
on the factual evidence.  The provisions of the VCAA have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Thus, the Board need not determine if VA met the 
duty to notify and the duty to assist requirements of the 
VCAA and the Board will proceed with appellate review.  Id,; 
see also Sanders v. Nicholson, 487 F.3d 881, 892 (Fed. Cir. 
2007).

Analysis

In the veteran's formal claim for a TDIU, received in July 
2005, he argued, through his attorney, that he was entitled 
to a TDIU effective April 29, 1987.  The veteran identified 
an April 1988 VA vocational assessment, a July 1988 VA 
psychiatric consultation, and a November 1989 VA psychiatric 
examination as evidence in support of his claim.  The veteran 
also submitted Social Security Administration records showing 
that he had been disabled since 1974.  The veteran argued 
that the vocational assessment, psychiatric consultation, and 
psychiatric examination were informal claims for entitlement 
to a TDIU that were of record at the time of the previous 
rating decisions.  He also alleged that VA failed to 
adjudicate these informal claims.  The veteran requested that 
his claims be adjudicated pursuant to 38 C.F.R. §§ 3.155(a) 
and 3.157(b)(1); see 38 C.F.R. § 3.155(a) (2008) (providing 
requirements for filing an informal claim); see also 
38 C.F.R. § 3.157(b)(1) (discussing circumstances in which a 
report of examination or hospitalization will be accepted as 
an informal claim).   

Upon reviewing the claims file, the Board observes that in a 
January 1986 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent schedular 
rating, effective April 18, 1983.  In a rating decision dated 
in September 1986, the RO granted a 50 percent schedular 
rating for PTSD, effective February 1, 1986.  In a rating 
decision dated in July 1992, the RO assigned a 100 percent 
schedular rating for PTSD, effective July 31, 1991.  That 
rating has remained in effect to the present.  

The Board also observes that in a decision dated in September 
1996, the Board denied entitlement to a TDIU for the period 
prior to July 31, 1991.  The Board's factual finding on page 
four of the decision was that the first definitive clinical 
evidence that the veteran was unemployable as a result of his 
PTSD was dated July 31, 1991.  On page three of that 
decision, the Board explicitly decided: "[A]n effective date 
prior to July 31, 1991, is not warranted for a total 
disability rating based upon individual unemployability" 
(emphasis added).  On page four, the Board concluded, as a 
matter of law: "The earliest effective date from which a 
grant of a total rating for PTSD was warranted based upon 
individual unemployability was July 31, 1991" (emphasis 
added).  The Board's September 1996 decision is final.  38 
U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1991).  

As the Board noted in its September 1996 decision, a report 
of hospitalization at VA from July 1991 to November 1991 was 
an informal claim for a TDIU.  See 38 C.F.R. § 3.157(a).  
That claim, however, became moot when in the July 1992 rating 
decision the RO granted a 100 percent schedular rating for 
PTSD and assigned an effective date of July 31, 1991.  See 
VAOPGCPREC 6-99 (Jun. 7, 1999) (holding that a TDIU rating is 
for consideration only if a veteran is not already rated 
totally disabled under the rating schedule).  The veteran 
properly appealed the RO's decision and the Board adjudicated 
the issue of entitlement to an earlier effective date for the 
total disability rating in the September 1996 decision.   

The veteran's present claim, therefore, is for an earlier 
effective date that had already been adjudicated in a final 
decision.  The Board is precluded from adjudicating such 
claims.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) 
(rejecting a "freestanding claim" theory for earlier 
effective dates of final decisions and holding that such a 
theory vitiates the rule of finality).  An earlier effective 
date of such an award can only be assigned based on clear and 
unmistakable error (CUE).  However, any claim of CUE must be 
pled with specificity.  See also Baxter v. Principi, 17 Vet. 
App. 407, 411 (2004) ("A CUE motion may not be made with 
'broad brush allegations' but instead CUE must be alleged 
with specificity and, unless the error would amount to CUE on 
its face, requires persuasive reasoning as to why the result 
would have been 'manifestly different' but for the alleged 
error.").  The veteran's counsel has not specifically 
challenged the September 1996 Board decision on the basis of 
CUE.  

The Board has no ability to adjudicate this claim.  See Rudd, 
20 Vet. App. at 300 (vacating Board decision on appeal to the 
extent that it entertained an "improper 'claim'" without 
imposing the strictures of finality) (citing Smith (Irma) v. 
Brown, 10 Vet. App. 330, 334 (1997)).  This claim must be 
dismissed.  


ORDER

The appeal for a total disability rating due to individual 
unemployability (TDIU) prior to July 31, 1991 is dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


